Citation Nr: 1822610	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-31 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include whether new and material evidence has been received to reopen a previously denied claim.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The RO developed and adjudicated the appealed issue as entitlement to service connection for PTSD.  The Board has broadened the issue, as now listed on the title page of this decision, to include any psychiatric condition.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In July 2015, the Veteran's representative waived initial RO jurisdiction of additional evidence added to the claims file since the last adjudication by the RO.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2017).

The issue of entitlement to service connection for traumatic brain injury (TBI) was raised by the Veteran in a February 2014 statement.  That issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it must be referred to the RO for appropriate action.  

The reopened issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  In a March 2005 rating decision, the RO denied service connection for PTSD.  The Veteran did not appeal that decision or submit new and material evidence within one year of its issuance.

2.  The evidence received since a final March 2005 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying service connection PTSD is final.  38 U.S.C. § 7105  (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).

2.  Because evidence received since the final March 2005 rating decision is new and material, the claim of service connection for a psychiatric condition is reopened.  38 U.S.C. §§ 5103, 5103A, 5107, 5108, 7104 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was previously denied service connection for a psychiatric condition.  He is now seeking to reopen that prior claim.  

A.  Applicable Law

(1) Finality of Prior Claims

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C. § 5104.  Generally, a VA decision becomes final if a notice of disagreement (NOD) is not filed.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.1100, 0.1103.  It is, however, incorrect to assert that a rating decision is necessarily final because the Veteran failed to file a NOD.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011). 

To the contrary, if new and material evidence is received during an applicable appellate period following a RO decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156 (b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009). 

Moreover, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156 (c), 20.1000(b).  By operation of § 3.156(c), an original claim is not just reopened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted.  Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014).

(2) Reopening

To reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79   (2006), for determining whether a VA examination is necessary.  See Shade v. Shinseki, 24 Vet. App. 110, 118-19, 123 (2010).  If the McLendon standard is met, the claim should be reopened.  See id.  

B.  Discussion

In this case, the Board finds that new and material evidence has been received.  

The Veteran filed an original claim of service connection for depression (claimed as secondary to a service-connected left elbow scar) in March 2004.  He then filed a claim of service connection for PTSD in April 2004.  The RO denied both claims in a March 2005 rating decision.  The RO denied the depression claim on the basis that the evidence did not show that depression was related to the service-connected left elbow scar or incurred directly during service.  The RO denied the PTSD claim on the basis that there was no evidence in the Veteran's service treatment records (STRs) of a claimed personal assault; no current diagnosis of PTSD; and no nexus to service.  

Notification of this March 2005 decision was sent to the Veteran's last known mailing address of record, and it was not returned as undeliverable.  Accordingly, it is presumed he received it.  See 38 C.F.R. § 3.1(q); Boyd v. McDonald, 27 Vet. App. 63 (2014); Crain v. Principi, 17 Vet. App. 182, 187 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Veteran did not then appeal the March 2005 determination, no new and material evidence was received prior to expiration of the appeal period, and no further official service department records have been obtained.  Accordingly, the original claim became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103.

Since that time, additional VA medical records have been obtained.  These records show diagnoses of PTSD, such as in December 2010, as well as other psychiatric diagnoses.  The Board finds that this evidence is "new" because it was not before the adjudicator in March 2005.  The Board also finds that the new evidence is "material" because it reflects a diagnosis of PTSD, which is the reason the claim was previously denied.  Moreover, this evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  

The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection.  Hence, the appeal to this extent is allowed, and the claim is now subject to review based on the entire evidentiary record.  As this represents a complete grant of the relief sought on appeal, no discussion of VA's duty to notify and assist is necessary. 


ORDER

As new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder, the appeal to this extent is allowed, subject to further action as discussed herein below.


REMAND

After conducting a preliminary review of the reopened claim, the Board finds that further evidentiary development is warranted before a final decision may be reached.  

Outstanding Evidence

The Board initially finds that additional evidence remains outstanding.  First, the Veteran previously applied for disability benefits with the Social Security Administration (SSA).  Some of the SSA records are in the claims file.  However, they are incomplete.  These include an incomplete SSA psychiatric review technique form from January 1994.  

Second, the Veteran's outstanding VA medical records should be obtained.  The Veteran should also be given the opportunity to obtain any further private records for review or request VA to obtain them on his behalf.  See 38 C.F.R. § 3.159(c)(e)(2).  

Third, the record indicates that the Veteran served in the National Guard before beginning his active duty service.  His service treatment records (STRs) include a March 1966 enlistment examination for the Arkansas Air National Guard, but there has otherwise been no development to attempt to obtain any medical and/or personnel records pertaining to that service.  Because the Veteran indicates that his military sexual trauma (MST) occurred during technical training for his National Guard service, these records are especially relevant.  

Stressor Development

The Veteran has identified several stressors during service, including MST.  In April 2004, January 2011, and February 2014 statements, the Veteran also identified other stressors, including the deaths of other airmen.  He could not remember names, but gave specific dates and locations of the events.  The RO undertook no action to attempt to verify these stressors.  Upon remand, such research should be completed.  

VA Examination

The Board also finds that a new VA examination is needed.  

First, the evidence raises the question of whether a psychiatric condition preexisted the Veteran's entrance into service.  His March 1966 National Guard enlistment examination notes a history of nervousness and stomach trouble with a prior gastrointestinal examination in January 1966, which was negative.  The Veteran also endorsed a history of nervous trouble of any sort.  A physical examination at that time was negative.  At a November 1968 service separation examination, there was again noted a history of "[s]tomach trouble through nervousness (loss of appetite), NCNS."  

This evidence raises the question of whether a psychiatric condition preexisted the Veteran's service and, if so, whether it underwent any degree of permanent worsening beyond the natural progression during service.  The Veteran previously underwent a VA examination in April 2011.  The examiner gave a negative opinion, but did not address this preexisting/aggravation question.  

Correspondingly, the VA examiner did not provide a direct opinion addressing the likelihood that the Veteran's alleged MST actually occurred.  As detailed in April 2004 and January 2011 stressor statements, the Veteran maintains that he was sodomized with a broom (or brush) handle during tech training at Shepard Air Force Base.  On this question, the April 2011 VA examiner commented as follows:

I did not find any evidence within the Veteran's claims file suggesting any corroboration for the story the Veteran reported.  There is a note from 1966 indicating vague stomach and/or nervous problems, but I see no record of treatment, nor do I see any record for treatment of any sort of problems that might be related to the assault that he reported.

Apart from citing the lack of corroborating evidence, the VA examiner did not provide an independent opinion as to the likelihood that the stressor occurred.  In this regard, the absence of a service record documenting an unreported sexual assault, as a matter of law, is not pertinent evidence that the sexual assault did not occur.  Further, a veteran's failure to report an in-service sexual assault to military authorities may not be relied on as pertinent evidence that the sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303, 1306 (Fed. Cir. 2013).  

Accordingly here, the VA examiner's opinion is inconsistent with the law.  The Veteran has not always been exactly consistent in describing the stressors, and there is other evidence tending to call into question his propensity for truthfulness.  However, the VA examiner did not cite this evidence or otherwise question the Veteran's veracity.  Accordingly, the VA examiner needed to give a medical reason justifying why contemporaneous medical documentation was demanded to validate the Veteran's claimed MST stressor.  See, e.g., McKinney v. McDonald, 28 Vet. App. 15, 30 (2016); Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  

The VA examiner also found that the Veteran had some PTSD symptoms but that there was insufficient evidence to warrant a PTSD diagnosis.  The VA examiner reasoned that the "frequency, severity, duration of symptoms is not meaningful, nor is it meaningful to try to establish a nexus between a stressor and posttraumatic stress disorder symptoms."  The VA examiner did not explain whether the other PTSD diagnoses of record were incorrect or unsupported.  Thus, the Board does not have a medical foundation to discount those other PTSD diagnoses.  See Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  

Finally, the VA examiner stated that "I do not find evidence of a post military stressor to account for posttraumatic stress disorder symptoms."  The Board notes that this comment appears meaningful as it indicates the VA examiner's opinion that the Veteran had PTSD symptoms, but not ones related to a post-service stressor.  The VA examiner did not explain what would be accounting for the Veteran's PTSD symptoms if not an in-service stressor, which by inference, would be the only possible stressor(s) to do so.  It is not clear from the report, however, that the VA examiner intended to imply such a conclusion as the VA examiner had already discounted the occurrence of the Veteran's claimed in-service stressors.  Overall, the Board cannot determine what the VA examiner meant by this statement, and this lack of clarity limits the probative weight assignable to the VA examiner's opinion.  

Finally, the evidence raises a secondary theory of entitlement, which the April 2011 VA examiner did not discuss.  The Veteran is service-connected for a tender scar of the left elbow.  According to a February 1994 VA medical record, the Veteran complained of psychiatric symptoms secondary to chronic pain.  A May 1994 VA examination also notes that he "[g]ets depressed when he starts hurting."  In context, it is certain that the Veteran was relating his symptoms to residuals of a post-service workplace injury that occurred in 1989.  

However, to the extent the Veteran's service-connected disability involves pain, it is not impossible that his service-connected symptoms also contributed to the overall "chronic pain" and "hurting."  See, e.g., El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). 

Ultimately, these are all medical determinations.  Thus, the Board finds that a new VA examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claim.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records, including all non-electronic and/or archived paper records that have been scanned into the VA electronic health record.  

3.  Attempt to obtain all records pertinent to the Veteran's application(s) for Social Security disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

4.  Contact the appropriate service department and/or records custodian(s), to include the Arkansas National Guard, with a request for copies of all outstanding service treatment records and personnel records pertaining to his National Guard service. 

5.  All reasonable attempts should be made to obtain the records in paragraphs 1-4.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

6.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to address the claimed psychiatric disorder.  The relevant information in the claims file must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of his symptomatology, and undertake any indicated studies.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve or was it misdiagnosed?

(b)  Did any diagnosed condition clearly and unmistakably preexist the Veteran's service?  The VA examiner is particularly asked to discuss the March 1966 enlistment examination showing a history of nervousness and stomach trouble with a prior gastrointestinal workup that was negative.  

(c)  If clearly and unmistakably preexisting his service, did the condition worsen (i.e., increase in severity) during his active service?  If yes, was that worsening due to the natural progress of the disease?  The examiner is particularly asked to discuss the November 1968 service separation examination showing "[s]tomach trouble through nervousness (loss of appetite), NCNS."  

(d)  For each diagnosed disorder other than PTSD, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's active duty training in the National Guard or active service or is otherwise causally related to any event or circumstance of his service?  If you determined in questions (b) and (c) that a condition preexisted service, this should include consideration of whether the current condition represents the present manifestation of that same condition.  

(e)  If PTSD is diagnosed, please identify the stressor(s) upon which the diagnosis is based.  The examiner should also offer an opinion as to the likelihood that a personal assault actually occurred during service as alleged.

(f)  If not directly related to service on the basis of question (d) or (e), is any psychiatric condition proximately due to, the result of, or caused by any other medical condition, such as the service-connected tender left elbow scar?  If so, please identify the primary medical condition.  

(g)  If not caused by another medical condition, has any diagnosis been aggravated (made worse or increased in severity) by any other medical condition(s), such as the service-connected tender left elbow scar?  If so, please identify the primary medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering these questions, the examiner is asked to consider the statements from the Veteran.  As appropriate, the examiner is asked to explain why his statements make it more or less likely that a psychiatric condition started prior to, during service, or is otherwise related to service.  If indicated, it should be explained whether there is a medical reason to believe that the Veteran's recollection of his stressors and/or symptoms may be inaccurate or not medically supported.  

The examiner should only rely on silence in the medical records if it can be explained either (a) why the silence in the record can be taken as proof that the symptom did not occur, or (b) why the fact would have normally been recorded if present.  

In answering all questions, please articulate the reasons underpinning each conclusion.  That is, (1) identify what facts and information, whether found in the record or outside the record, support the conclusion, and (2) explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all actions set forth in paragraphs 1-6, undertake any further action needed as a consequence of that development.  Then, if the full benefit sought has not been granted, issue a Supplemental Statement of the Case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


